          Case 1:20-cv-11061-AJN Document 44 Filed 09/09/21 Page 1 of 3



                                                                                              9/9/21
                                       September 9, 2021

VIA ECF
Hon. Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007


Re:    Antonio Caballero v. FARC, et al., No. 1:20-cv-11061-ALC (Removal from N.Y. Sup.
       Ct. N.Y. Ctny. 154864/2020), Joint Letter Motion regarding D.E. 41
Dear Judge Nathan:

       In compliance with this Court’s Order entered today [D.E. 41], Plaintiff Antonio Caballero

(“Mr. Caballero”) and JPMorgan Chase Bank, N.A. (“JPMC”) hereby file this joint letter seeking

to stay this action in light of the pendency of other proceedings involving the same parties. As

part of their stay request, Mr. Caballero and JPMC request that the status conference currently
                                                                                    SO ORDERED.
scheduled for September 10, 2021 be cancelled.

       On May 18, 2021, this Court entered an Order [D.E. 33] requiring that the Parties submit
                                                                                                      9/9/21
a Proposed Civil Case Management Plan, Scheduling Order, and joint letter providing certain

information. On June 17, 2021, Mr. Caballero and Interested Party Julio Cesar Alvarez

Montelongo (“Mr. Alvarez”) entered into a stipulation to stay proceedings as to Mr. Alvarez,

which they requested that this Court approve. D.E. 34. Thereafter, on July 29, 2021, the Court

stayed this matter as to Mr. Alvarez. D.E. 35. On September 2, 2021, this Court, upon request by

Mr. Alvarez, clarified that “[b]ecause the case has been stayed to Mr. Alvarez, Mr. Alvarez is not

obligated to participate in any schedule deadlines or conferences.” D.E. 39. On September 2, 2021,

Mr. Caballero and Interested Party Jose Samark Lopez Bello (“Mr. Lopez”) entered into a

stipulation to stay proceedings as to Mr. Lopez, which they requested that this Court approve.

Earlier yesterday, the Court stayed this matter as to Mr. Lopez. D.E. 41. The Court further ordered
           Case 1:20-cv-11061-AJN Document 44 Filed 09/09/21 Page 2 of 3




“the remaining parties are to submit their joint letter and proposed case management plan by

September 9, 2021 in advance of the September 10, 2021 conference or indicate whether they

seek a stay.” Id. (emphasis added and emphasis removed) .

        Aside from Mr. Alvarez and Mr. Bello (who are no longer obliged to participate in the joint

letter or proposed case management plan required by D.E. 41), and Defendants Fuerzas Armadas

Revolucionarias de Colombia and Norte de Valle Cartel (neither of which have appeared in this

action to date), the docket report notes Plaintiff Mr. Caballero and Garnishee JPMC as appearing.

        Mr. Caballero believes that JPMC is holding assets in the putative name of Mr. Lopez

(including, but not limited to, account number xxxxxx036) and Mr. Alvarez (including, but not

limited to, account number xxxxxx498). Mr. Caballero has obtained a writ of execution (the

“JPMC/Lopez Writ”) in Caballero v. FARC, et al., No. 20-MC-00249-AJN (S.D.N.Y. 2020)

(hereinafter “Caballero’s S.D.N.Y. Action”), directed to JPMC, related to the blocked assets of

Mr. Lopez.1 Proceedings related to that writ will move forward before Your Honor in Caballero’s

S.D.N.Y. Action. Prior to the removal by Mr. Alvarez, the Honorable Justice Richard G. Latin of

the Supreme Court of the State of New York, New York County, entered an Order to Show Cause

for a Writ of Execution on February 26, 2021, concerning the assets maintained at JPMC related

to Mr. Alvarez, in Caballero v. FARC, et al., Index No. 154864/2020 (the “NYS State Court

Action”) [Doc. No. 107]. Because Mr. Alvarez filed his Notice of Removal [D.E. 16] before the

court in the NYS State Court Action issued a writ of execution, such process did not proceed in

that action. Nevertheless, Mr. Caballero does intend to pursue issuance of a writ directed to JPMC

related to Mr. Alvarez in the S.D.N.Y or in the NYS State Court Action, if the matter is remanded


1
 Mr. Caballero has additionally obtained a writ of execution directed at Citibank, N.A., related to blocked accounts
associated with Mr. López (the “Citibank/López Writ”). Adjudication of the ownership to such blocked funds is
currently being litigated in an interpleader action in Stansell, et al. v. FARC, et al., No. 1:16-mc-00405-LGS
(S.D.N.Y.).

                                                         2
          Case 1:20-cv-11061-AJN Document 44 Filed 09/09/21 Page 3 of 3




upon lifting of the stay. Neither this Court nor the state court from which this case was removed

issued any writ as to either Mr. Lopez or Mr. Alvarez, so JPMC has not been served with any

papers in this case related to either Mr. Lopez or Mr. Alvarez or anyone else.

       On April 29, 2021, JPMC’s counsel, Mr. Feigenbaum, entered an appearance on JPMC’s

behalf in its capacity as a potentially interested party. D.E. 29. Upon information and belief, such

appearance caused JPMC to be reflected as a party (specifically, as a “Garnishee”) on this case’s

docket report. Although JPMC disputes that it is a “party” to this case, it has, out of caution and

in compliance with this Court’s Order [D.E. 41], joined with Mr. Caballero in submitting this letter

requesting that the Court stay this case and cancel the status conference currently scheduled for

September 10, 2021. Mr. Caballero further requests that such stay in no way affect the related

proceedings in either Caballero’s S.D.N.Y. Action or the interpleader action in Stansell, et al. v.

FARC, et al., No. 1:16-mc-00405-LGS (S.D.N.Y.).


Respectfully submitted,

 /s/ Leon N. Patricios                               /s/ Steven B. Feigenbaum
 Leon N. Patricios (Admitted PHV Fla. Bar.           Steven B. Feigenbaum
 No. 0012777)                                        Katsky Korins LLP
 Email: lpatricios@zplaw.com                         605 Third Avenue, 17th Floor
 Joseph I. Zumpano (Admitted PHV Fla. Bar            New York, NY 10158
 No. 0056091)                                        Tel. (212) 953-6000
 Email: jzumpano@zplaw.com                           Email: sfeigenbaum@katskykorins.com
 Zumpano Patricios, P.A.                             Counsel for Garnishee JPMorgan Chase
 Coral Gables, FL 33134                              Bank, N.A.
 Tel. (305) 444-5565

 Nicholas Rostow
 Zumpano Patricios & Popok, PLLC
 417 Fifth Avenue, Suite 826
 New York, NY 10005
 Tel. (212) 381-9914
 Email: nrostow@zplaw.com
 Counsel for Plaintiff Antonio Caballero
cc: All counsel of record via ECF

                                                 3
